      Case: 1:20-cv-03097 Document #: 13 Filed: 11/20/20 Page 1 of 6 PageID #:41



               IN HE NI ED S A ES DIS RIC CO R
           FOR HE OF HE NOR HERN DIS RIC OF ILLINOIS
                       EAS ERN DI ISION

S il ia I. Kruss;                       )
Petitioner,                             )
                                        )
 s.                                     )     No. 20-CV-3097
                                        )
Judge Karen M. Wilson,                  )
DuPage Count Sheriff s Office;          )
DuPage Deput Sheriffs A, B, C, D, E;    )
Respondents.                            )


                             AMENDED COMPLAIN
      NO      COMES ​the Plaintiff, S il ia Kruss, b       her attorne , Jason R.

Craddock, and amending her complaint originall filed ​pro e against Defendants on

Ma    11, 2020 (the postmark date       see E hibit 1    per this Court s THIRD

AMENDED GENERAL ORDER 20-0012 dated April 24, 2020 ( Gi en the public

health emergenc and the current inabilit of the Clerk s Office to process mail in

the ordinar course, if a filing is mailed b a non-prisoner, the filing date shall be

deemed to be the postmark date, subject to an part s right to mo e that a different

date be used ), states as follo s:


1.    This is a ci il rights action brought pursuant to 42 U.S.C.   1983 challenging

the actions of Defendants Judge Karen M. Wilson (hereafter, Wilson ) and the

DuPage Count Sheriff s Office (hereafter DCSO ), and its agents, Officers A, B, C,

and D,    ith respect to unla ful detention of Plaintiff, and seeking a declaration

that the Defendant Officers actions (pursuant to orders from Wilson lacking

jurisdiction) in sei ing her and detaining her in a public courtroom for 4 hours in

front of man people     ithout allo ing her an phone calls iolated her Fourth and

Fourteenth Amendment rights under the United States Constitution, and damages


                                                                                       1
      Case: 1:20-cv-03097 Document #: 13 Filed: 11/20/20 Page 2 of 6 PageID #:42



to Plaintiff for the same.


2.    Plaintiff    as a resident of Will Count at the time of the e ents in question.


3.    All Defendants are state actors         hose jurisdiction is limited to and in

DuPage Count , Illinois.


4.    Venue is thus proper in this Court, and jurisdiction is proper in this Court,

 hich has jurisdiction o er the subject matter of this dispute,   hich arises under 42

U.S.C. 1983, b      irtue of this Court s federal question jurisdiction conferred b 28

U.S.C. 1331.


5.    On Ma       9, 2018, Judge Karen M. Wilson of the eighteenth judicial circuit

court of DuPage Count        ordered incarceration for SZILVIA due to her refusal to

sign a medical release regarding her minor daughter s medical records for the

Guardian Ad Litem (GAL) in her di orce case, Kim DiGio anni. Upon her refusal,

Judge Karen M. Wilson, ordered SZILVIA to be arrested and detained until her

trial in the afternoon, and ordered the GAL to pick up the minor from Will Count

(outside of the court s jurisdiction) and bring her to court in DuPage Count .


6.    SZILVIA       as concerned about her minor child s safet      and rights under

HIPAA, and thus, she did not sign the document ( hich actuall                the GAL

DiGio anni had access to alread ).


7.    Instead of arresting SZILVIA, and transferring her to the DuPage Count

Jail, and allo ing her a phone call, she   as handcuffed and left in the courtroom for

4 hours,   ithout basic necessities, unable to talk pri atel to her attorne at the

time, Ms. Nejla Lane, and unable to call her husband or her emplo er.



                                                                                         2
      Case: 1:20-cv-03097 Document #: 13 Filed: 11/20/20 Page 3 of 6 PageID #:43




8.    The DuPage Count Sheriff s deputies refusal to take S il ia to the DuPage

Count Jail      as based upon Judge Wilson s refusal to transfer S il ia there.


9.    S il ia    as allo ed to go to the restroom onl once and in handcuffs, and this

 as cruel and inhumane as other litigants filled the courtroom        itnessed the same,

and she   as humiliated.


10.   She     as not allo ed to speak to her husband or her emplo er as she          as

missing important meetings, thereb endangering her job.

11.   MOREOVER,          hile SZILVIA     as handcuffed and sitting in the courtroom

 aiting for her trial in the afternoon, Judge Karen M. Wilson          as holding Court

 ith other litigants in the room.

12.   Judge Wilson s order to retrie e the child from another count ,              hich

in ol ed detaining and humiliating SZILVIA against her Constitutional rights,        as

lacking in jurisdiction, thus making it an act not immune from liabilit .

13.   Despite SZILVIA especiall signing the release, her child         as ne er returned

to her custod (from     hich she    as taken for refusing to sign the release).

       Count I: Fourth and Fourteenth Amendment Violations: All Defendants

14.   Plaintiff re-alleges and incorporates b            reference the allegations in

paragraphs 1- 13 abo e.

15.   Defendant illegall      sei ed Plaintiff and detained her in the courtroom,

pursuant to an order lacking in jurisdiction (Judge Wilson s order to retrie e the

child from another count , outside of her jurisdiction, thus making it an act not

immune from liabilit ).

16.   Defendants actions iolated Plaintiff s Fourth Amendment rights faciall and

as applied.

                                                                                           3
      Case: 1:20-cv-03097 Document #: 13 Filed: 11/20/20 Page 4 of 6 PageID #:44



17.     Plaintiff suffered damages from the 4 hours of detention, including emotional

distress and humiliation.

​Count II: Indemnification Pursuant to 745 ILCS 10/9-102: DuPage Count Sheriff s
                                   Office

18.     Plaintiff realleges all abo e paragraphs and incorporates them into this

Count.

19.     ​Pursuant to the Illinois Tort Immunit Act, 745 ILCS 10/9-102, the DuPage

Count    Sheriff s Office is liable for an   judgments in this case arising from an

indi idual Defendant s actions that are found to be          illful and   anton, and

committed in the scope of emplo ment.

           HEREFORE​, Plaintiff, S il ia Kruss, respectfull       requests that this

Honorable Court enter an Order:

A.      Enter judgment against Karen M. Wilson and the DuPage Count Sheriff s

Office and Deputies A-E, including compensator and e emplar damages; and

B.      Granting an other relief this Court deems just and equitable.

                               Respectfull Submitted,

                                  s/Jason R. Craddock
                                   Jason R. Craddock
                            La Office of Jason R. Craddock
                             2021 Mid est Rd., Suite 200
                                  Oak Brook, IL 60523
                                  Phone: 708-964-4973
                            Email: ​craddockla @icloud.com
                              or ​cradla 1970@gmail.com




                                                                                        4
            Case: 1:20-cv-03097 Document #: 13 Filed: 11/20/20 Page 5 of 6 PageID #:45

                                                                                                                                    Exhibit 1
  From:                 xxxxxxxxxxxxx
           Szilvia Kruss szilvia.kruss@gmail.com
Subject:   Fwd: Pro Se Filing in New Case
   Date:   June 4, 2020 at 3:57 PM
     To:   Jason Craddock cradlaw1970@gmail.com




       ---------- Forwarded message ---------
       From: Szilvia Kruss <szilvia.kruss@gmail.com>
       Date: Thu, Jun 4, 2020 at 3:48 PM
       Subject: Pro Se Filing in New Case
       To: <Temporary_EFiling@ilnd.uscourts.gov>


       Dear Clerk,

       This new filing was mailed with Priority Mail on 5/11/2020 with tracking number 9405503699300372715693.

       Tracking from USPS indicated that it was forwarded on May 13th, but it does not state where to?
       USPS did not have any otherr return or forwarding postage information.

       I am attaching the original filing for this case, and I would like to keep the 5/11/20 date for filing in case the original filing cannot be
       found?

       Name: Szilvia Kruss
       Address: 15963 S. Arbor Dr. Plainfield, IL 60586
       Phone Number: 815-715-0930

       Sincerely,
       Szilvia




              2018
           FEDERAL.pdf
     Case: 1:20-cv-03097 Document #: 13 Filed: 11/20/20 Page 6 of 6 PageID #:46



                      ERIFICA ION B        CER IFICA ION
       Under penalties as pro ided b la pursuant to the la s of the United States
of America, the undersigned certifies that the statements set forth in this
instrument are true and correct, e cept as to matters therein stated to be on
information and belief and as to such matters the undersigned certifies as aforesaid
that she eril belie es the same to be true.




                                                   S il ia I. Kruss




                                                                                       5
